Citation Nr: 0718235	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Timeliness of a substantive appeal following a March 21, 
2002 rating decision, which denied service connection for 
spinal trauma.

2.  Timeliness of a substantive appeal following a March 21, 
2002 rating decision, which denied service connection for 
brain trauma.

3.  Timeliness of a substantive appeal following a March 21, 
2002 rating decision, which denied service connection for 
post-traumatic stress disorder.

4.  Timeliness of a substantive appeal following a March 21, 
2002 rating decision, which denied service connection for 
asbestosis.

5.  Entitlement to service connection for spinal trauma.

6.  Entitlement to service connection for brain trauma.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to March 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that notified the veteran that his 
appeal of a March 2002 rating decision, which denied service 
connection for spinal trauma, brain trauma, and PTSD was now 
closed because the veteran did not perfect a timely appeal.  
The veteran perfected a timely appeal of the December 2003 
determination to the Board.

The issues of service connection for spinal trauma, brain 
trauma, asbestosis and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

A timely substantive appeal of the March 2002 rating decision 
denying claims for service connection for spinal trauma, 
brain trauma, asbestosis and PTSD was received.


CONCLUSIONS OF LAW

1.  The veteran filed a timely substantive appeal following 
the March 21, 2002 RO rating determination denying the claim 
of entitlement to service connection for spinal trauma.  38 
U.S.C.A. §§ 5121; 7105, 7108 (West 2002); 38 C.F.R. §§ 3.103, 
3.303, 3.1000, 20.201, 20.202, 20.302(b) (2006).

2.  The veteran filed a timely substantive appeal following 
the March 21, 2002 RO rating determination denying the claim 
of entitlement to service connection for brain trauma.  38 
U.S.C.A. §§ 5121; 7105, 7108 (West 2002); 38 C.F.R. §§ 3.103, 
3.303, 3.1000, 20.201, 20.202, 20.302(b) (2006).

3.  The veteran filed a timely substantive appeal following 
the March 21, 2002 RO rating determination denying the claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5121; 7105, 7108 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 
3.1000, 20.201, 20.202, 20.302(b) (2006).

4.  The veteran filed a timely substantive appeal following 
the March 21, 2002 RO rating determination denying the claim 
of entitlement to service connection for asbestosis.  38 
U.S.C.A. §§ 5121; 7105, 7108 (West 2002); 38 C.F.R. §§ 3.103, 
3.303, 3.1000, 20.201, 20.202, 20.302(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

If the veteran disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
veteran has a duty both to express disagreement by filing a 
notice of disagreement and to perfect a timely appeal by 
filing a substantive appeal following the issuance of a 
statement of the case (SOC).  See 38 C.F.R. §§ 20.201, 
20.202, 20.302(a), (b).  The veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  38 C.F.R. 
§ 20.302(a).  After the preparation and mailing of the SOC, 
the veteran must submit a substantive appeal within a period 
of either sixty days from the date the SOC is mailed, or 
within the remainder of the 1-year period from the date of 
the mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  The agency of original jurisdiction 
may close the case for failure to respond after receipt of 
the SOC, but questions as to timeliness or adequacy of 
response are determined by the Board of Veterans' Appeals.  
38 U.S.C.A. § 7105(3).

If the veteran does not file a timely substantive appeal, 
then his appeal fails.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

In the instant case, after the veteran expressed disagreement 
with the March 21, 2002 RO rating decision, which was sent to 
him with notice of his appellate rights on March 27, 2002, 
the RO issued the veteran an SOC, which was sent to the 
veteran on July 31, 2003, along with notice of what the 
veteran needed to do to perfect his appeal.  The RO received 
the veteran's completed substantive appeal Form 9 on November 
7, 2003, more than one year from the mailing date of the 
notification of the determination being appealed and more 
than 60 days from the date that the SOC was issued.  The Form 
9 was dated August 14, 2003.

In a letter dated January 30, 2004, the veteran's counseling 
specialist at the Boston Vet Center indicated that the 
veteran's Form 9 was faxed from the specialist's office on 
August 14, 2003, although it was date stamped at VA on 
November 7, 2003.  The specialist included the copy of the 
Form 9 dated August 14, 2003, and a Boston Vet Center fax 
cover sheet indicating that the veteran's Form 9 was faxed on 
August 14, 2003.  The specialist also indicated in the letter 
that the Vet Center had the veteran's documents prior to the 
end of the 60 day period after the date that the SOC was 
issued, and that a breakdown in the system had occurred 
through no fault of the veteran.  The Board finds credible 
that the Vet Center had possession of the veteran's VA Form 9 
on August 14, 2003.

After a review of the record, the Board finds that the 
veteran filed a timely substantive appeal following the March 
21, 2002 RO rating determination denying the claim of 
entitlement to service connection for spinal trauma, brain 
trauma, asbestosis and PTSD.

In the instant case, the statutory time frame for submitting 
a Substantive Appeal is subject to equitable tolling.  The 
Board notes that the veteran misfiled his Substantive Appeal 
with the Boston Vet Center, as opposed to the RO.  The Board, 
however, also notes that the Vet Center is a VA entity.  VA 
was therefore on notice at that time of the veteran's intent 
to file an appeal to the Board.  In the instant case, 
allowing equitable tolling of the deadline for filing the 
Substantive Appeal is in keeping with the long-standing 
recognition of the nonadversarial, uniquely pro-veteran 
claims process within VA.  Cf. Barrett v. Nicholson, 466 F.3d 
1038, 1044 (Fed. Cir. 2006) (stating that "'the importance of 
systemic fairness and the appearance of fairness carries 
great weight'" within the nonadversarial veterans benefits 
system (quoting Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998)) and that "[t]he [G]overnment's interest in 
veterans cases is not that it shall win, but rather that 
justice shall be done").  To treat the veteran's Substantive 
Appeal as untimely because it was misfiled within VA ignores 
the nonadversarial, paternalistic nature of the claims 
process within VA.  See Hunt v. Nicholson, No. 04-1970 (U.S. 
Vet. App. Dec. 13, 2006)

Given the foregoing, the Board determines that the veteran 
filed a timely substantive appeal from the March 21, 2002 
decision denying his service 
connection claim for spinal trauma, brain trauma, asbestosis 
and PTSD.


ORDER

A timely substantive appeal from the March 21, 2002 decision 
denying a service connection claim for spinal trauma was 
received; to this extent, the veteran's claim is granted.

A timely substantive appeal from the March 21, 2002 decision 
denying a service connection claim for brain trauma was 
received; to this extent, the veteran's claim is granted.

A timely substantive appeal from the March 21, 2002 decision 
denying a service connection claim for PTSD was received; to 
this extent, the veteran's claim is granted.

A timely substantive appeal from the March 21, 2002 decision 
denying a service connection claim for asbestosis was 
received; to this extent, the veteran's claim is granted.


REMAND

In light of the decision above, the RO should adjudicate the 
claims on appeal de novo.  It will be prejudicial for the 
Board to adjudicate the claims in the first instance.  See  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant 
should be afforded an opportunity to present additional 
evidence and/or argument in furtherance of his claims.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development deemed appropriate, to include 
proper VCAA notice, the RO should review 
the entire evidentiary record and 
adjudicate the claims of service 
connection for spinal trauma, brain 
trauma, PTSD, and asbestosis.  If any 
benefit sought is not granted to the 
veteran's satisfaction, the veteran should 
be given an opportunity to file an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


